Opinion issued December 7, 2017




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-17-00303-CV
                           ———————————
      CHEVRON BANGLADESH BLOCK TWELVE LTD., Appellant
                                       V.
          STEPHEN BALDWIN AND VICKI BALDWIN, Appellees


                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-20087


                         MEMORANDUM OPINION

      This is an interlocutory appeal from the trial court’s order overruling a

special appearance made by a foreign defendant, Chevron Bangladesh Block

Twelve Ltd., in a premises liability suit brought by Texas residents, Stephen and

Vicki Baldwin. In this lawsuit, both the alleged negligence and the alleged injury
occurred overseas in South Asia.1 The principal issue is whether the trial court

properly exercised general jurisdiction over Chevron Bangladesh.

      We reverse the trial court’s order, sustain Chevron Bangladesh’s special

appearance, and dismiss the Baldwins’ claims against Chevron Bangladesh for lack

of personal jurisdiction.

                                   Background

      Chevron Bangladesh is a corporation that produces and processes natural gas

and condensate in Bangladesh. It sells all the natural gas and condensate it

produces to Bangladesh’s national oil company, Petrobangla.2 Chevron Bangladesh

is organized under the laws of Bermuda, and its principal place of business is

Bangladesh. It maintains offices in Bermuda and Bangladesh and employs

approximately 200 individuals, all of whom work in either Bermuda or

Bangladesh.

      Several years ago, Chevron Bangladesh began working on a project to

expand an existing gas processing plant to process additional natural gas produced

from a field in northeast Bangladesh. Chevron Bangladesh hired an affiliate,

Chevron Energy Technology Company, to provide quality assurance and quality

control oversight and review of the work performed by contractors at the plant.

1
      See TEX. CIV. PRAC. & REM. CODE § 51.014(a)(7).
2
      Petrobangla is formally known as Bangladesh Oil, Gas & Mineral Corporation.

                                         2
      In 2014, a Chevron Energy employee and Texas resident, Stephen Baldwin,

provided such quality control services at Chevron Bangladesh’s plant in

Bangladesh. One day, while exiting the plant, Baldwin fell several stories and was

severely injured.

      Baldwin and his wife, Vicki, sued Chevron Bangladesh, along with sixteen

other defendants, in Texas state court. The Baldwins asserted a premises liability

claim against Chevron Bangladesh, alleging that Chevron Bangladesh was

negligent in (1) creating a dangerous exit, (2) failing to ensure that the exit was

suitable for traversing, and (3) failing to warn potential users of the dangerous

condition at its plant. The Baldwins generally pleaded that the trial court had

personal jurisdiction over all the defendants because they were all either citizens of

Texas or doing business in Texas, and they specifically pleaded that Chevron

Bangladesh is a foreign business entity that is organized under the laws of

Bermuda, maintains its principal place of business in Bangladesh, and does not

maintain a registered agent for service of process in the State of Texas.

      Chevron Bangladesh filed a special appearance supported by an affidavit

from one of its officers, Jonathon Noseworthy. Chevron Bangladesh argued that it

is not subject to general jurisdiction because it is not incorporated in Texas, does

not have its principal place of business in Texas, and is not otherwise at home in




                                          3
Texas. And it argued that it is not subject to specific jurisdiction because the

alleged injury and the alleged negligence both occurred in Bangladesh.

      Following jurisdictional discovery, the Baldwins filed a response in which

they conceded that Chevron Bangladesh is not subject to specific jurisdiction:

      [Chevron Bangladesh] is correct that there is no showing that [the trial
      court] should exercise specific jurisdiction over it because the tort
      herein at issue did not occur within Texas.

      The Baldwins argued that Chevron Bangladesh is subject to general

jurisdiction because its Texas contacts are so continuous and systematic as to

render it essentially at home in Texas. The Baldwins emphasized that, between

2011 and 2016, Chevron Bangladesh recruited and hired five Texas residents and

purchased millions of dollars of equipment and supplies from Texas-based

companies. Additionally, during this time, Chevron Bangladesh’s employees made

over sixty trips to Texas.

      After a hearing, the trial court overruled Chevron Bangladesh’s special

appearance without specifying the grounds of its ruling. Chevron Bangladesh filed

a notice of accelerated interlocutory appeal.

                                Special Appearance

      In its sole issue, Chevron Bangladesh contends that the trial court erred in

overruling its special appearance. Chevron Bangladesh argues that it is not subject

to general jurisdiction because Texas is not its principal place of business, Texas is


                                          4
not its place of incorporation, and the Baldwins have not pleaded facts showing

that this is an “exceptional case” in which Chevron Bangladesh may nevertheless

be fairly regarded as “at home” in Texas.

      The Baldwins respond that Chevron Bangladesh is subject to general

jurisdiction because its Texas contacts are continuous and systematic. The

Baldwins further respond that, even if Chevron Bangladesh has negated general

jurisdiction, it has not shown that the trial court erred in overruling its special

appearance because it has not negated specific jurisdiction as well.

A.    Standard of review

      Whether a trial court can exercise personal jurisdiction over a nonresident

defendant is a question of law, which we review de novo. BMC Software Belgium,

N.V. v. Marchand, 83 S.W.3d 789, 794 (Tex. 2002).

      In a special appearance, the plaintiff and the defendant have shifting burdens

of proof. Kelly v. Gen. Interior Constr., Inc., 301 S.W.3d 653, 658 (Tex. 2010).

The plaintiff has the initial burden of pleading sufficient facts to bring a defendant

within the reach of the Texas long-arm statute. Id. If the plaintiff meets its initial

burden, the burden then shifts to the defendant to negate all bases of personal

jurisdiction alleged by the plaintiff. Id.

      “Because the plaintiff defines the scope and nature of the lawsuit, the

defendant’s corresponding burden to negate jurisdiction is tied to the allegations in


                                             5
the plaintiff’s pleading.” Id. The defendant has no burden to negate a potential

basis for personal jurisdiction when it is not pleaded by the plaintiff. See id. “If the

plaintiff fails to plead facts bringing the defendant within reach of the long-arm

statute (i.e., for a tort claim, that the defendant committed tortious acts in Texas),

the defendant need only prove that it does not live in Texas to negate jurisdiction.”

Id. at 658–59.

B.    Applicable personal jurisdiction law

      There are two types of personal jurisdiction: specific jurisdiction and general

jurisdiction. Bristol-Myers Squibb Co. v. Superior Court of California, San

Francisco Cty., 137 S. Ct. 1773, 1779–80 (2017). This case focuses on general

jurisdiction.

      When a trial court has general jurisdiction over a defendant, the court may

hear any claim against the defendant, even one brought by a nonresident plaintiff

involving conduct that occurred out-of-state. Id. at 1780. However, the

circumstances under which a defendant is subject to general jurisdiction are

limited. Id. A trial court may assert general jurisdiction over a defendant only when

the defendant’s contacts with the forum state are “so continuous and systematic”

that the defendant is “essentially at home” in the state. BNSF Ry. Co. v. Tyrrell,

137 S. Ct. 1549, 1558 (2017) (quoting Daimler AG v. Bauman, 134 S. Ct. 746, 754

(2014)).


                                           6
      The “paradigm” forums in which a corporate defendant is “at home” are the

corporation’s place of incorporation and its principal place of business. Id.

Although the exercise of general jurisdiction is not limited to these forums, when

the forum is not a corporate defendant’s place of incorporation or principal place of

business, the defendant will be subject to general jurisdiction only under

“exceptional” circumstances. Id.

      Such circumstances are extremely limited. In its most recent opinion on

general jurisprudence, issued after the trial court overruled Chevron Bangladesh’s

special appearance, the United States Supreme Court identified Perkins v. Benguet

Consolidated Mining Co., 342 U.S. 437, 72 S. Ct. 413 (1952)—in which the

exigencies of World War II forced a foreign company to relocate its operations

from the Philippines to the forum state Ohio—as exemplifying “exceptional”

circumstances creating general jurisdiction over a nonresident defendant. BNSF

Ry., 137 S. Ct. at 1558. To our knowledge, Perkins is the only case the Supreme

Court has recognized as exceptional to date.

      Thus, the Court has set a “high bar” for establishing general jurisdiction over

a foreign corporation. Searcy v. Parex Res. Inc., 496 S.W.3d 58, 72 (Tex. 2016).

To establish general jurisdiction over a foreign corporation, the plaintiff must show

that the defendant’s contacts render it “comparable to a domestic enterprise in that

State.” Daimler AG, 134 S. Ct. at 758 n.11.


                                          7
C.    Chevron Bangladesh has negated general jurisdiction

      Texas is not one of the paradigmatic forums in which Chevron Bangladesh

may be fairly regarded as at home. It is undisputed that Chevron Bangladesh is not

incorporated in Texas and does not maintain its principal place of business here.

      Thus, general jurisdiction can be sustained only upon a showing that

Chevron Bangladesh’s Texas contacts are exceptional. The evidence does not

reach this high threshold. Chevron Bangladesh does not conduct any operations in

Texas. It does not sell products or services in Texas. It does not own or lease any

land, offices, or facilities in Texas. It is not registered to do business in Texas. It

does not possess any government licenses in Texas. It does not have a registered

agent for service of process in Texas. It does not maintain any bank accounts in

Texas. And it does not have any investments or subsidiaries in Texas.

      The Baldwins argue that, over the past five years, Chevron Bangladesh had

three types of Texas contacts that make this an exceptional case. First, Chevron

Bangladesh recruited and hired five Texas residents. Second, Chevron Bangladesh

purchased millions of dollars of equipment and supplies from Texas-based

companies. Third, Chevron Bangladesh employees made over sixty trips to Texas

for both personal and business reasons.




                                          8
      This Court has found these types of contacts insufficient to establish general

jurisdiction.3 Considered together, they do not rise to the level of the contacts in

Perkins, the only case the United States Supreme Court has identified as truly

exceptional, where the foreign defendant had relocated its operations to the forum

state, and, as a result, the state became the defendant’s principal, if temporary,

place of business. 342 U.S. at 447–49, 72 S. Ct. at 419–20.4 We hold that the




3
      See, e.g., Gulf Coast Int’l, L.L.C. v. The Research Corp. of the Univ. of Hawaii,
      490 S.W.3d 577, 592 (Tex. App.—Houston [1st Dist.] 2016, pet. denied) (holding
      regular purchases from Texas businesses by nonresident defendant insufficient to
      establish general jurisdiction); Bautista v. Trinidad Drilling Ltd., 484 S.W.3d 491,
      500–02 (Tex. App.—Houston [1st Dist.] 2016, no pet.) (holding 126 trips to Texas
      by nonresident defendant’s employees and defendant’s director’s residence in
      Texas insufficient to establish general jurisdiction); Brenham Oil & Gas, Inc. v.
      TGS-NOPEC Geophysical Co., 472 S.W.3d 744, 759–60 (Tex. App.—Houston
      [1st Dist.] 2015, no pet.) (holding three trips to Texas by foreign defendant’s
      executives and 39 trips to Texas by defendant’s employees insufficient to establish
      general jurisdiction).
4
      See BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1558 (2017) (stating that Perkins
      exemplifies “exceptional” circumstances creating general jurisdiction over
      nonresident defendant); Daimler AG v. Bauman, 134 S. Ct. 746, 755–56 (2014)
      (“The Court’s 1952 decision in Perkins v. Benguet Consol. Mining Co. remains
      the textbook case of general jurisdiction appropriately exercised over a foreign
      corporation that has not consented to suit in the forum.” (quoting Goodyear
      Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 927–28, 131 S. Ct. 2846,
      2856 (2011) (brackets omitted))); Keeton v. Hustler Magazine, Inc., 465 U.S. 770,
      779 n.11, 104 S. Ct. 1473, 1481 n.11 (1984) (noting that in Perkins, “Ohio was the
      corporation’s principal, if temporary, place of business so that Ohio jurisdiction
      was proper even over a cause of action unrelated to the activities in the State.”);
      see also BNSF Ry., 137 S. Ct. at 1561–62 (Sotomayor, J., concurring in part and
      dissenting in part) (arguing that majority’s opinion could be understood as limiting
      exceptional circumstances to “exact facts” of Perkins).

                                           9
Chevron Bangladesh has negated general jurisdiction as a basis for personal

jurisdiction.

D.    The Baldwins conceded that Chevron Bangladesh is not subject to
      specific jurisdiction

      The Baldwins argue that, even if Chevron Bangladesh has negated general

jurisdiction as a basis for personal jurisdiction, it is still not entitled to reversal

because it has failed to negate all bases for personal jurisdiction. The trial court’s

order did not specify the grounds for its ruling, and Chevron Bangladesh

requested—but never obtained—findings of fact and conclusions of law. Thus, the

Baldwins argue, we must assume that the trial court’s ruling was based on findings

that Chevron Bangladesh is subject to both general and specific jurisdiction. And

because Chevron Bangladesh did not address specific jurisdiction in its appellate

brief, it has failed to show that the trial court erred in overruling its special

appearance.

      In its special appearance, Chevron Bangladesh contested both general and

specific jurisdiction. Then, in their response, the Baldwins admitted that the trial

court did not have specific jurisdiction over Chevron Bangladesh:

      [Chevron Bangladesh] is correct that there is no showing that [the trial
      court] should exercise specific jurisdiction over it because the tort
      herein at issue did not occur in Texas.




                                          10
      The Baldwins never pleaded or argued any ground for asserting specific

jurisdiction over Chevron Bangladesh.5

      Because the Baldwins conceded in the trial court that Chevron Bangladesh is

not subject to specific jurisdiction, they narrowed the jurisdictional inquiry. When

the trial court heard Chevron Bangladesh’s special appearance, the only issue that

remained was whether there was general jurisdiction. Specific jurisdiction is not an

available basis for personal jurisdiction in this appeal.

      Because Chevron Bangladesh negated general jurisdiction as a basis for

personal jurisdiction, we hold that it was error for the trial court to overrule its

special appearance. Accordingly, we sustain Chevron Bangladesh’s sole issue.




5
      The Baldwins argue in their brief that Chevron Bangladesh failed to negate
      specific jurisdiction because it never addressed whether the Baldwins’ claim is
      “related to” Chevron Bangladesh’s contract with Baldwin’s employer, Chevron
      Energy. But the Baldwins never alleged in the trial court that their claim was
      related to the contract or that the contract otherwise created specific jurisdiction.
      Thus, Chevron Bangladesh never had any burden to show that the contract did not
      create jurisdiction. Kelly v. Gen. Interior Const., Inc., 301 S.W.3d 653, 658 (Tex.
      2010) (“Because the plaintiff defines the scope and nature of the lawsuit, the
      defendant’s corresponding burden to negate jurisdiction is tied to the allegations in
      the plaintiff’s pleading.”).

                                           11
                                   Conclusion

      We reverse the trial court’s order overruling Chevron Bangladesh’s special

appearance and render judgment dismissing the Baldwins’ claims against it for

lack of personal jurisdiction.




                                             Harvey Brown
                                             Justice

Panel consists of Justices Jennings, Bland, and Brown.




                                        12